On August 13, 1999, the defendant was sentenced to twenty (20) years in the Montana State Prison, to run concurrently with the sentences imposed in Cause Number DC-93-555, DC-98-870, DC-98-938, and DC-98-1005.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Carstensen. The state was represented by Daniel Schwarz.
The Defendant having been dulyinformed of the amendedjudgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed, with the amendment that this sentence run consecutively to the sentence imposed in DC-98-938, but concurrently to the amended sentence imposed in DC-98-1005, with all time suspended. Further, the defendant must also successfully complete the Connections Corrections Program in Butte, Montana prior to beings discharged from parole.
Hon. Ted L. Mizner, District Court. Judge.